Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Allstate Insurance Company, Appellant                  Appeal from the 170th District Court of
                                                        McLennan County, Texas (Tr. Ct. No. 2014-
 No. 06-15-00042-CV          v.                         243-4).   Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 Margaret Jordan, Appellee                              Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the award of
attorney fees. As modified, the judgment of the trial court is affirmed.
       We further order that the appellee, Margaret Jordan, pay all costs of this appeal.


                                                       RENDERED JULY 29, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk